DETAILED ACTION

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Wu, Cnythia and Tan, Wenye on 7/19/22.
The application has been amended as follows:
In claim 1, line 9, “the pixel driving circuit” has been changed to “the pixel driving circuit; wherein the pixel driving circuit includes a driving transistor, a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, a sixth transistor, and a capacitor; a second terminal of the first transistor is connected to a gate of the driving transistor and a second terminal of the second transistor, a gate of the first transistor is connected to a first control terminal, a first terminal of the second transistor is connected to a second terminal of the driving transistor, a gate of the second transistor is connected to a second control terminal, the second terminal of the driving transistor is connected to a first terminal of the third transistor, a second terminal of the third transistor is connected to a first terminal of a light-emitting element, a gate of the third transistor is connected to a third control terminal, and a second terminal of the light-emitting element is connected to a first power supply voltage terminal; a second terminal of the fourth transistor is connected to the first terminal of the light-emitting element, a first terminal of the fourth transistor is connected to a reference voltage terminal, and a gate of the fourth transistor is connected to a fifth control terminal, a first terminal of the fifth transistor is connected to a second power supply voltage terminal, a second terminal of the fifth transistor is connected to the first terminal of the driving transistor, a gate of the fifth transistor is connected to the third control terminal, a first terminal of the sixth transistor is connected to a data signal voltage terminal, a second terminal of the sixth transistor is connected to the first terminal of the driving transistor, a gate of the sixth transistor is connected to the fifth control terminal, one terminal of the capacitor is connected to the second power supply voltage terminal, and a second terminal of the capacitor is connected to the gate of the driving transistor; a scanning transistor includes the first transistor, the second transistor, and the sixth transistor; and the light-emitting element includes the light-emitting structure layer”
In claim 10, lines 2 - 6, “the light non-transmissive areas include light non-transmissive wirings, the light transmissive areas include light transmissive wirings, and the light non-transmissive wirings and the light transmissive wirings are electrically connected to each other through via-holes; and in the direction perpendicular to the substrate, the projection of the first light-shielding layer covers projections of the via-holes” has been changed to “the light non-transmissive areas include light non-transmissive wirings, the light transmissive areas include light transmissive wirings, and the light non-transmissive wirings and the light transmissive wirings are electrically connected to each other through via-holes”
In claim 23, line 11, “the pixel driving circuit” has been changed to “the pixel driving circuit; wherein the pixel driving circuit includes a driving transistor, a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, a sixth transistor, and a capacitor; a second terminal of the first transistor is connected to a gate of the driving transistor and a second terminal of the second transistor, a gate of the first transistor is connected to a first control terminal, a first terminal of the second transistor is connected to a second terminal of the driving transistor, a gate of the second transistor is connected to a second control terminal, the second terminal of the driving transistor is connected to a first terminal of the third transistor, a second terminal of the third transistor is connected to a first terminal of a light-emitting element, a gate of the third transistor is connected to a third control terminal, and a second terminal of the light-emitting element is connected to a first power supply voltage terminal; a second terminal of the fourth transistor is connected to the first terminal of the light-emitting element, a first terminal of the fourth transistor is connected to a reference voltage terminal, and a gate of the fourth transistor is connected to a fifth control terminal, a first terminal of the fifth transistor is connected to a second power supply voltage terminal, a second terminal of the fifth transistor is connected to the first terminal of the driving transistor, a gate of the fifth transistor is connected to the third control terminal, a first terminal of the sixth transistor is connected to a data signal voltage terminal, a second terminal of the sixth transistor is connected to the first terminal of the driving transistor, a gate of the sixth transistor is connected to the fifth control terminal, one terminal of the capacitor is connected to the second power supply voltage terminal, and a second terminal of the capacitor is connected to the gate of the driving transistor; a scanning transistor includes the first transistor, the second transistor, and the sixth transistor; and the light-emitting element includes the light-emitting structure layer”
In claim 21, line 1, “claim 19” has been changed to “claim 1”
Cancel claims 6 – 8, 19

				
Reasons for Allowance
2. 	The following is an examiner's statement of reasons for allowance:
Claims 1 – 5, 9 - 18, 20 - 23 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as a projection of the first light-shielding layer covers a projection of the light-emitting structure layer and a projection of at least one transistor of the pixel driving circuit; wherein the pixel driving circuit includes a driving transistor, a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, a sixth transistor, and a capacitor; a second terminal of the first transistor is connected to a gate of the driving transistor and a second terminal of the second transistor, a gate of the first transistor is connected to a first control terminal, a first terminal of the second transistor is connected to a second terminal of the driving transistor, a gate of the second transistor is connected to a second control terminal, the second terminal of the driving transistor is connected to a first terminal of the third transistor, a second terminal of the third transistor is connected to a first terminal of a light-emitting element, a gate of the third transistor is connected to a third control terminal, and a second terminal of the light-emitting element is connected to a first power supply voltage terminal; a second terminal of the fourth transistor is connected to the first terminal of the light-emitting element, a first terminal of the fourth transistor is connected to a reference voltage terminal, and a gate of the fourth transistor is connected to a fifth control terminal, a first terminal of the fifth transistor is connected to a second power supply voltage terminal, a second terminal of the fifth transistor is connected to the first terminal of the driving transistor, a gate of the fifth transistor is connected to the third control terminal, a first terminal of the sixth transistor is connected to a data signal voltage terminal, a second terminal of the sixth transistor is connected to the first terminal of the driving transistor, a gate of the sixth transistor is connected to the fifth control terminal, one terminal of the capacitor is connected to the second power supply voltage terminal, and a second terminal of the capacitor is connected to the gate of the driving transistor; a scanning transistor includes the first transistor, the second transistor, and the sixth transistor; and the light-emitting element includes the light-emitting structure layer as recited in claims 1, 23.
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fig. 3 of Li et al. (2022/0028954) discloses display panel, comprising: a display area, including a first display area, wherein: the first display area includes light non-transmissive areas and light transmissive areas, the light non-transmissive area includes at least one sub-pixel, and the at least one sub-pixel includes a first light-shielding layer (21), a pixel driving circuit (a transistor having a gate 61), and a light-emitting structure layer (140), sequentially disposed on a substrate (10); and in a direction perpendicular to the substrate (10), a projection of the first light-shielding layer (21) covers a projection of the light-emitting structure layer (140) and a projection of at least one transistor of the pixel driving circuit (the transistor having the gate 61).

    PNG
    media_image1.png
    418
    539
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826